           Case 1:20-cv-03136-CM Document 4 Filed 04/29/20 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 MRS. SARAH M. DAVID-BARLOW; MR.
 CLINTON C. BARLOW,

                                 Plaintiffs,                      20-CV-3136 (CM)

                     -against-                       ORDER DIRECTING PAYMENT OF FEE
                                                     OR IFP APPLICATION AND ORIGINAL
 N.Y. N.J. MARRIAGE LIC. AGENCY’S, et                           SIGNATURE
 al.,

                                 Defendants.

COLLEEN McMAHON, Chief United States District Judge:

       Clinton C. Barlow and Sarah M. David-Barlow filed this action pro se. Clinton C. Barlow

signed the complaint and submitted a Request to Proceed In Forma Pauperis (IFP application).

Sarah M. David-Barlow did not.

       Rule 11(a) of the Federal Rules of Civil Procedure provides that “[e]very pleading,

written motion, and other paper must be signed by at least one attorney of record in the attorney’s

name – or by a party personally if the party is unrepresented.” Fed. R. Civ. P. 11(a); see Local

Civil Rule 11.1(a). The Supreme Court has interpreted Rule 11(a) to require “as it did in John

Hancock’s day, a name handwritten (or a mark handplaced).” Becker v. Montgomery, 532 U.S.

757, 764 (2001). Moreover, to proceed with a civil action in this Court, a litigant must either pay

$400.00 in fees – a $350.00 filing fee plus a $50.00 administrative fee – or, to request

authorization to proceed without prepayment of fees, submit a signed IFP application. See 28

U.S.C. §§ 1914.

       Sarah M. David-Barlow is listed as a plaintiff in the caption of the complaint, but she did

not sign the complaint or submit an IFP application. Within thirty days of the date of this order,

Plaintiffs must either pay the $400.00 in fees, or Sarah M. David-Barlow must submit the
           Case 1:20-cv-03136-CM Document 4 Filed 04/29/20 Page 2 of 2



attached IFP application. And to remedy Plaintiff Sarah M. David-Barlow’s lack of signature on

the complaint, within thirty days of the date of this order, she must sign and submit the attached

declaration form. If Sarah M. David-Barlow submits the IFP application and declaration form,

they should be labeled with docket number 20-CV-3136 (CM). If Plaintiffs comply with this

order, the case will be processed in accordance with the procedures of the Clerk=s Office. If

Plaintiffs fail to comply with this order within the time allowed, the matter will proceed with

Clinton C. Barlow as the sole plaintiff.

       Plaintiff Clinton C. Barlow consented to receive electronic service of notices and

documents in this case. (ECF No. 3.)

       The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from this order would

not be taken in good faith, and therefore in forma pauperis status is denied for the purpose of an

appeal. Cf. Coppedge v. United States, 369 U.S. 438, 444–45 (1962) (holding that appellant

demonstrates good faith when seeking review of a nonfrivolous issue).

SO ORDERED.

 Dated:    April 29, 2020
           New York, New York

                                                           COLLEEN McMAHON
                                                       Chief United States District Judge




                                                 2
